DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JUAN EMILIO VILLANUEVA,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D16-534

                             [March 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 502011CF003334A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

    The defendant appeals his conviction and sentence for second degree
murder, aggravated battery, and shooting into a building. He argues the
trial court erred in: (1) denying his motion for mistrial based on juror
misconduct; (2) allowing the State to admit a witness’s testimony after a
late disclosure; and (3) failing to grant his motion to correct sentence based
on the court’s imposition of consecutive minimum mandatory sentences.
We affirm on issues one and two without comment, but reverse and
remand the case on the third issue.

    During an incident at a mobile home park, the defendant shot at a
group of people in a field. Two of them died. A third person sustained
injury due to a gunshot wound. The State charged the defendant with two
counts of second-degree murder, one count of aggravated battery with a
firearm, and one count of shooting into a building.

   The jury found the defendant guilty as charged. The trial court
sentenced him to 25 years and 40 years on the two counts of second-
degree murder, 25 years on the aggravated battery count, and five years
for shooting into a building. All sentences were to run consecutively. On
the counts of second-degree murder and aggravated battery, the court
imposed consecutive 25-year minimum mandatory sentences.              The
defendant now appeals.

    In his third issue, the defendant argues the trial court erred in failing
to grant his motion to correct a sentencing error. This occurred when the
trial court failed to rule on the motion within sixty days. See Fla. R. Crim.
P. 3.800(b)(2)(B) (providing that a motion to correct a sentencing error is
deemed denied when the trial court does not rule on the motion within 60
days). He argues the trial court was under the mistaken belief it was
required to impose the minimum mandatory sentences consecutively. The
State agrees and requests a remand for resentencing in accordance with
Williams v. State, 186 So. 3d 989 (Fla. 2016).

  We have de novo review. Willard v. State, 22 So. 3d 864, 864 (Fla. 4th
DCA 2009).

   Florida’s 10-20-Life statute provides:

      [O]ffenders who actually possess, carry, display, use, threaten
      to use, or attempt to use firearms or destructive devices be
      punished to the fullest extent of the law, and the minimum
      terms of imprisonment imposed pursuant to this subsection
      shall be imposed for each qualifying felony count for which
      the person is convicted. The court shall impose any term of
      imprisonment provided for in this subsection consecutively to
      any other term of imprisonment imposed for any other felony
      offense.

§ 775.087(2)(d), Fla. Stat. (2016) (emphasis added).

   During sentencing, the trial court believed it was required to sentence
the defendant to consecutive mandatory sentences in accordance with the
10-20-Life statute. Shortly thereafter, our supreme court issued Williams.
There, the supreme court held that consecutive minimum terms of
imprisonment for multiple offenses are not required by the 10-20-Life
statute, but are permissible, when the offenses arise from a single criminal
episode. Williams, 186 So. 3d at 990.

  Because the trial court did not have the benefit of Williams, we reverse
and remand the case to the trial court for resentencing.

   Affirmed in part; reversed in part; and remanded.

                                     2
TAYLOR and DAMOORGIAN, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  3